Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                  RESPONSE TO AMENDMENT  

Based on applicants’ amendment, filed on 11/21/2022, see pages 2 through 14 of remark, with respect to cancellation of claims 12, 20, and amended claims 1, 3, 5, 7-9, 13, 16-17 and new claims 21-22, have been fully considered, and upon further consideration. But they are moot in view of the new ground (s) of rejection as necessitated by applicant’s amendment. 
           Contrary to the applicant’s assertion, as he traverses, that Beier does not teach or suggest regarding limitations of amended claim 1, “based on the particular date and the particular expiration information that indicates how long the physical item is good for”.
          Examiner respectfully want to point out, that Beier clearly discloses: (see page 3, paragraph, [0030] the consumer then purchases the product from the retailer (event). This transaction information could also be included in the retail record. The consumer then consumes (event) or eventually disposes of the product. In some situations, the consumer may also contribute information to the records. For example, the consumer may scan a bottle of pain relievers which are in their home. When the bottle is scanned, the date and location of the bottle could be noted (event), by the traceability server. The traceability server could then send the consumer automatic notification of recalls or the expiration of the product. Also page 4, paragraph, [0037] additionally, the history of products scanned or purchased by the user could be stored on the mobile device or server. If a user has previously scanned or purchased (purchase date of event), what is now a recalled product, the user is notified through the use of a push notification of the recall. For example, the recall notice could be implemented as a popup on the mobile device which identifies the product previously scanned, the time/location the product was scanned, and recall information. Other techniques for communicating the recall could be badges next to the application icon, notification next time the user starts the application, text messages, email, or other techniques.
           Also page 4, paragraph, [0039] the web server may also access other servers, such as the traceability server or a local database. As discussed above the traceability server contains the product records for the scanned product. The web server may access the traceability server using a variety of protocols, including SQL. The web server provides the barcode data and the traceability server may return data from the product records. For example, the traceability server may return the location history of the product, any recall information associated with the product, related recalls, refrigeration information, ingredients, lots/batches, company/manufacturer information, expiration data, and other information. The local database may include information such as the product name, product type, ingredients, nutrition facts, company/manufacture information, item size, credence attributes, a product picture, and other information.
          Also page 6, paragraph, [0057] below the valid notification, details about the product are displayed. In this example, information about the drug name, manufacturer, quantity, dosage, size, lot number, expiration data, and product codes are display. At the bottom of the page, the chain of custody for the product is displayed.
           Page 7, paragraph, [0076] the product data may include recall information, identify mislabeled products, expired products, allergy alerts, competitor products with pricing and location information, social networking data which gives contextual information, and other information. The product data or product identifying information may also be used to access other databases, websites, or servers.
           Page 8, paragraph, [0079] the product data can also be used to predict if the user will be able to consume the product before the expiration of the product. For example, if the user is purchasing a medical product with a fixed dosage rate (one pill per day) and an expiration date, the application can predict if the user will be able to consume the product at the fixed dosage rate before expiration of the product. In other embodiments, the application may access a history of user purchases to determine the consumption rate of a particular product. For example, the user may consume one gallon of milk per week. Based on this information, the application can predict if the user will be able to consume the purchased milk before its expiration.
           Finally, page 8, paragraph, [0081] the system can also provide the user with more personalized information (based on user profile), and analysis. As discussed above, the system can predict if the user will be able to finish a product before it expires. The system can also store a history of user purchases (profile). This history can be used to provide a budget analysis and/or diet analysis specific to the user. Additionally, a price index can be displayed for a scanned product, where the price index compares the price of the product to other comparable products available to the user.
         Conclusions: Examiner respectfully want to point out, that Beier clearly teaches, as stated above, products purchase dates and time being stored in a server, the expiration dates of products and notifying user of expirations dates and notify the user of expiring products automatically, 

           Contrary to the applicant’s assertion, as he traverses, that Beier does not teach or suggest regarding limitations of amended claim 9, “personal data about the user, wherein the personal data is an update to a profile, of the user”.
           Examiner indicates that regarding amended claim 1, Beier discloses (page 5, paragraphs, [0051-0052] FIG. 3E is an illustrative screen shot of a settings view which shows a number of filters which can be configured by a user (user profile) so that only desired and relevant information is displayed by the application. An upper portion of the view includes the settings for expiration date, recalled products, and types of barcodes the mobile device will be used to scan. On the right of each filter description is a slider which can be toggled to activate or deactivate the filter. In this example, the user is not interested in the expiration date of scanned products and has turned the expiration date filter off. The user would like to receive information about recalls of the products which are scanned and has turned this filter on. The user is only scanning 1D barcodes and has turned the 2 D barcode filter off. [0052] The bottom portion of the settings view lists a number of allergy filters including milk, egg, peanut, tree nut, and shellfish allergies. The user is only concerned with egg allergies and has shut off all the other filters. When the user scans a given item, the mobile device decodes the barcode to produce barcode data, which is then used to identify the product and retrieve the ingredient list for the product. If the product contains eggs or was manufactured in a facility which processes eggs or egg products, a warning will be displayed which notifies the user of the potential for eggs to be present in the product. However, if milk, peanuts, tree nuts or shellfish are present and not egg products, no warning will be displayed.
           Also page 8, paragraph, [0081] the system can also provide the user with more personalized information (based on user profile), and analysis. As discussed above, the system can predict if the user will be able to finish a product before it expires. The system can also store a history of user purchases (profile). This history can be used to provide a budget analysis and/or diet analysis specific to the user. Additionally, a price index can be displayed for a scanned product, where the price index compares the price of the product to other comparable products available to the user).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 4, 6, 9, 11, 14, 15, 17 and 19, limitation as in the phrase “one or more computing device ”, “second computing device”, “third computing device”, (non-structural term) followed by a functional language has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device or unit or module” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(e), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-19 and 21-22 are rejected under 35 U.S.C. 102(a) (2) based upon a public use or sale or other public availability of the invention as being anticipated by Beier et al (Pub. No.: U.S. 2012/0005105 A1).   
          Regarding claim 1, Beier discloses a method comprising: storing, by an online service, expiration information that indicates how long for each physical item of a plurality of different physical items is good for (see abstract, a method for supply chain management using mobile devices with a server on an electronic data network includes receiving identifying information for a product transmitted from a mobile device via the network, the server being periodically updated with product recall data. The server queries a traceability server via the network for master data and event data related to the product using the identifying information. The server processes the recall data, master data, and event data to produce product data which is output to the mobile device. Also page 5, paragraph, [0047] an illustrative algorithm for displaying notifications is given below. TABLE-US-00001 Have NO Recall Database on Mobile Device (web request failed), then If ANY Allergies are set, then Request Ingredient list (cache or web request) and Wait for Response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present in Ingredients display "Allergen" warning If no Allergens are present display "Unknown" warning If don't have Ingredient List, display "Unknown" warning If No Allergies are Set, display nothing or display "Unknown" warning Have an old recall database on mobile device (DB is cached but &gt;2 days old) If item is recalled, display "Recalled" warning If item is NOT recalled then If ANY Allergies are Set, then Request Ingredient list and wait for response if have an ingredient list, compare Allergies to Ingredients If Allergens are present, display "Allergen" warning If NO Allergens are present, display "Unknown" warning if don't have Ingredient List, display "Unknown" warning If NO Allergies are Set, display nothing or display "Unknown" warning Have a CURRENT (&lt;2 days old) Recall Database If item is recalled, display "Recalled" warning If item is NOT recalled then If ANY Allergies are Set, then request ingredient list and wait for response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present, display "Allergen" warning If NO Allergens are present, display "OK" If don't have Ingredient List, display "Unknown" warning If No Allergies are Set, display "OK" notification. 
           Also paragraph, [0048] the illustrative algorithm above checks only for recalls and allergens. Other algorithms may be used which perform a number of other checks. For example, the algorithms may check for counterfeit products, “expiration dates”, or other issues);
           determining, by the online service, a particular date of an event that is associated with a physical item that a user possesses, wherein the event is the user using the physical item or the user acquiring the physical item (see above, also page 1, paragraph, [0004] a system for supply chain management using mobile devices includes a server configured to receive product identifying information and run cron jobs to periodically retrieve recall information from oversight agencies. An electronic data network connects a mobile device to the server. A traceability server contains master data and event data for the product. The server retrieves master data and event data from a traceability server, processes the master data, event date, and recall information to produce product information, and outputs the product information to the mobile device);
           based on an identity of the physical item and the expiration information, determining, by the online service, particular expiration information, of the physical item, that indicates how long the physical item is good for, based on the particular date and the particular, expiration information that indicates how long the physical item is good for, determining, by the online service, an expiration date of the physical item (pages 2-3, paragraphs, [0024-0025] and [0028], a traceability server is an information sharing platform that provides a standards based repository for data generated in a supply chain. The traceability server captures and manages both master data and event data. Master data is related to people, places, and products and event data is related to actions such as shipping, mixing, joining, and refrigerating. For example, master data may include a list the ingredients in a food product, the origins of the ingredients, and the people who produced, transported, or manufactured the ingredients. The event data may include shipping information of the ingredients, the method used to combine the ingredients, and storage information for the completed food product. The Traceability Server in the source record. For example, the source record may include the country and location where the raw materials were produced, the date of extraction/synthesis/harvest, the batch or lot number, assay information, the container number, the shipping date, the persons involved in the productions, etc. For farms, the source record may include seed information, pesticide and herbicide application, harvesting dates, inspection information, etc. The product is then passed through distribution channels to retail operations. The serial or lot identifiers on the products assist the retailer in inventorying, advertising, and selling the individual products. The retail operations (125) may also produce a retail record (108) which is added to the traceability server (105). This retail record (108) may include distribution information which is similar to the transportation information described above. The retail record (108) may include pricing information, advertising information, consumer purchase data, inventory levels, storage parameters, and other data);
Page 7, paragraph, [0076] the product data may include recall information, identify mislabeled products, expired products, allergy alerts, competitor products with pricing and location information, social networking data which gives contextual information, and other information. The product data or product identifying information may also be used to access other databases, websites, or servers.
           Also Page 8, paragraph, [0079] the product data can also be used to predict if the user will be able to consume the product before the expiration of the product. For example, if the user is purchasing a medical product with a fixed dosage rate (one pill per day) and an expiration date, the application can predict if the user will be able to consume the product at the fixed dosage rate before expiration of the product. In other embodiments, the application may access a history of user purchases to determine the consumption rate of a particular product. For example, the user may consume one gallon of milk per week. Based on this information, the application can predict if the user will be able to consume the purchased milk before its expiration);
           sending, by the online service, over a computer network to a computing device of the user, a notification about the physical item and the expiration date (page 3, paragraph, [0030] the consumer then purchases the product from the retailer. This transaction information could also be included in the retail record. The consumer then consumes or eventually disposes of the product. In some situations, the consumer may also contribute information to the records. For example, the consumer may scan a bottle of pain relievers which are in their home. When the bottle is scanned, the date and location of the bottle could be noted by the traceability server (105). The traceability server (105) could then send the consumer automatic notification of recalls or the expiration of the product);
           wherein the method is performed by one or more computing devices (page 2, paragraph, [0020] the present invention is described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.
          Regarding claim 2, Beier discloses the method of Claim 1, wherein the notification indicates that the physical item is about to expire (page 3, paragraph, [0030] the consumer then purchases the product from the retailer. This transaction information could also be included in the retail record. The consumer then consumes or eventually disposes of the product. In some situations, the consumer may also contribute information to the records. For example, the consumer may scan a bottle of pain relievers which are in their home. When the bottle is scanned, the date and location of the bottle could be noted by the traceability server (105). The traceability server (105) could then send the consumer automatic notification of recalls or the expiration of the product).
           Regarding claim 3, Beier discloses the method of Claim 1, wherein the event is a first use of the physical item (see claim 1, also page 3, paragraphs, [0028] and [0030], the serial or lot identifiers on the products assist the retailer in inventorying, advertising, and selling the individual products. The retail operations (125) may also produce a retail record (108) which is added to the traceability server (105). This retail record (108) may include distribution information which is similar to the transportation information described above. The retail record may include pricing information, advertising information, consumer purchase data, inventory levels, storage parameters, and other data. The consumer then purchases the product from the retailer. This transaction information could also be included in the retail record. The consumer then consumes or eventually disposes of the product. In some situations, the consumer may also contribute information to the records. For example, the consumer may scan a bottle of pain relievers which are in their home. When the bottle is scanned, the date and location of the bottle could be noted by the traceability server (105). The traceability server (105) could then send the consumer automatic notification of recalls or the expiration of the product).
           Regarding claim 4, Beier discloses the method of Claim 1, further comprising: receiving, from a second computing device of the user, by the online service, input data that indicates when the user began using the physical item, wherein the particular date is determined based on the input data (see claim 1, also page 3, paragraph, [0030] the consumer then purchases the product from the retailer. This transaction information could also be included in the retail record. The consumer then consumes or eventually disposes of the product. In some situations, the “consumer may also contribute information” to the records. For example, the consumer may scan a bottle of pain relievers which are in their home. When the bottle is scanned, the date and location of the bottle could be noted by the traceability server (105). The traceability server (105) could then send the consumer automatic notification of recalls or the expiration of the product).
           Regarding claim 5, Beier discloses the method of Claim 1, further comprising: prior to determining the particular date, receiving, from a manufacturer of the physical item or from the user, the particular expiration information, of the physical item, that indicates how long the physical item is good for  (see claim 1, also page 3, paragraphs, [0028] and [0030], the serial or lot identifiers on the products assist the retailer in inventorying, advertising, and selling the individual products. The retail operations (125) may also produce a retail record (108) which is added to the traceability server (105). This retail record (108) may include distribution information which is similar to the transportation information described above. The retail record (108) may include pricing information, advertising information, consumer purchase data, inventory levels, storage parameters, and other data. The consumer then purchases the product from the retailer. This transaction information could also be included in the retail record. The consumer then consumes or eventually disposes of the product. In some situations, the consumer may also contribute information to the records. For example, the consumer may scan a bottle of pain relievers which are in their home. When the bottle is scanned, the date and location of the bottle could be noted by the traceability server (105). The traceability server (105) could then send the consumer automatic notification of recalls or the expiration of the product).
           Regarding claim 6, Beier discloses the method of Claim 1, further comprising: prior to determining the particular date, receiving, from a second computing device of the user, by the online service, scan data that indicates data about the physical item (see claim 3, also page 4, paragraph, [0043] FIG. 3A is the scanning view and has the "scan" icon selected as shown by the dashed box which surrounds the scan icon. The scanning view instructs the user to center the barcode on the screen as large as possible while the camera is still in focus. The user can tap the screen to focus the camera. The camera on the mobile device may stream a series of pictures or a single picture to the barcode recognition software. As soon as the software decodes the barcode, the “barcode data” is displayed. If there are problems with decoding the barcode, the user can manually enter the barcode data by selecting the text entry field at the top of the scanning view. In some embodiments, when the text entry field is selected, a visual prompt guides the user to enter the correct information from the product packaging. For example, a picture of a barcode could appear with the numbers below the vertical bars highlighted. This visually prompts the user to enter the corresponding numbers from the product).
         Regarding claim 7, Beier discloses the method of Claim 1, wherein the notification identifies two or more of, a date of acquisition of the physical item, a date of first use of the physical item, or one or more possible consequences if the physical item is used after the expiration date (page 6, paragraphs, [0056-0057] FIG. 2) for the product information. The traceability server returns the image and name at the top of the screen. The traceability server also checks the authenticity of product and notifies the user of the result. The authenticity check can be made in a number of ways, including verification that the product barcode data is validly issued from a reputable manufacturer, verifying that there have not been duplicate barcode data submitted (for individually serialized products), verifying that the shipping history is valid and the end destination of product is in close proximity to the scanning location, verifying that credentials of organizations and individuals in the supply chain, and other actions. In this example, the process has determined that the product is valid and displays a "Valid" notification. Below the valid notification, details about the product are displayed. In this example, information about the drug name, manufacturer, quantity, dosage, size, lot number, expiration data, and product codes are display).
           Regarding claim 8, Beier discloses the method of Claim 1, wherein the user is a first user, wherein the event is a first event and the first event is the user using the physical item, the method further comprising: determining, by the online service, a second date of a second event that is an acquisition of a second physical item by a second user, who is different than the first user; based on an identity of the second physical item and the expiration information, determining, by the online service, second expiration information, of the second physical item, that indicates how long is good for after the second event; based on the second date and the second expiration information, determining, by the online service, a second expiration date of the second physical item; sending, by the online service, over the computer network to a second computing device of the second user, a second notification about the second physical item and the second expiration date (see claim 1, also page 3, paragraphs, [0030-0031] the consumer then purchases the product from the retailer. This transaction information could also be included in the retail record. The consumer then consumes or eventually disposes of the product. In some situations, the consumer may also contribute information to the records. For example, the consumer may scan a bottle of pain relievers which are in their home. When the bottle is scanned, the date and location of the bottle could be noted by the traceability server. The traceability server could then send the consumer automatic notification of recalls or the expiration of the product. FIG. 2 is a diagram of an illustrative mobile device which is used to access and contribute to supply chain management data. Mobile devices are becoming ubiquitous in modern society and are becoming more interconnected and capable. For example, many mobile devices include a color camera and interconnectivity to cellular and wireless networks. The mobile devices could be used to acquire identifying information from products in a variety of ways. For example, the mobile device may take a picture of a barcode, a picture of the product, using a radio frequency identification (RFID) scanner, or used in conjunction with a handheld wand or laser scanner. As used in the specification and appended claims, the term "identifying information" refers to any information which allows for the product or product lot to be identified. 
           Also page 4, paragraphs, [0036] and [0038], social networking can also be used to acquire recall information. For example, a user may distribute a message to their social network which says "I just saw that product X was recalled & I'm glad I scanned product Y before buying it, because the FDA has recalled it due to salmonella contamination See: http://www.fda.gov/Safety/Recalls/ucm014996.htm". This could directly notify the individuals in the social network of the recalls. Additionally or alternatively, the message could be parsed by an algorithm and added to a recall database. For example, mobile devices may subscribe to a Twitter feed which pushes, recall information to the mobile devices. The web server may also support web searches using the barcode data, product description, or other data. These web searches may be automated or manually entered. For example, the user may have a favorite product review site. The user may configure the mobile device to request a search of the product review site anytime the mobile device is used to scan a barcode. Other internet searches may include accessing competitor's websites or advertising to determine alternative sources and pricing of the product. The location of the product or store may also be of interest to the user. In some embodiments, the user may wish to access social networks to report on purchases or to determine the popularity of a given product with peers. A variety of other information may also be accessed over the internet. For example, when a food product is scanned, a recipe database may be accessed to provide cooking or serving suggestions. The recipe database may also create shopping lists for selected recipes to ensure that the user has the ingredients to complete a selected recipe).
           Regarding claim 9, Beier discloses one or more storage media storing instructions which, when executed by one or more processors, cause: storing, by an online service, mapping data that associates ingredients or physical items with physical characteristics of users (see claim 1, also page 5, paragraphs, [0051-0052] FIG. 3E is an illustrative screen shot of a settings view which shows a number of filters which can be configured by a user so that only desired and relevant information is displayed by the application. An upper portion of the view includes the settings for expiration date, recalled products, and types of barcodes (physical items and ingredients), the mobile device will be used to scan. On the right of each filter description is a slider which can be toggled to activate or deactivate the filter. In this example, the user is not interested in the expiration date of scanned products and has turned the expiration date filter off. The user would like to receive information about recalls of the products which are scanned and has turned this filter on. The user is only scanning 1D barcodes and has turned the 2 D barcode filter off. The bottom portion of the settings view lists a number of allergy filters (user physical character is of user mapping) including milk, egg, peanut, tree nut, and shellfish allergies. The user is only concerned with egg allergies and has shut off all the other filters. When the user scans a given item, the mobile device decodes the barcode to produce barcode data, which is then used to identify the product and retrieve the ingredient list for the product. If the product contains eggs (mapping), or was manufactured in a facility which processes eggs or egg products, a warning will be displayed which notifies the user of the potential for eggs to be present in the product. However, if milk, peanuts, tree nuts or shellfish are present and not egg products, no warning will be displayed);
           receiving, over a computer network, from a first computing device of a user, by the online service, personal data about the user, wherein the personal data is an update to a profile, of the user, that the online service stores; (see above, also page 4, paragraph, [0040] additionally, the mobile device itself may store some information. For example, the mobile device may store a history of barcodes which were scanned by the user, user preferences, and a personal filter which selectively filters the data from various outside devices. The mobile device may also receive inputs from other devices, such as GPS data or cell network data which allows the mobile device to determine its location, and consequently, the location of the item it is scanning. As discussed above, this location data can be used to determine if the product is in an unexpected location which may indicate that the product was stolen, counterfeit, lost, or bootlegged. Additionally, the location information received by the mobile device may be used to provide mapping to assist the user in locating a desired product. Also page 5, paragraph, [0051] FIG. 3E an upper portion of the view includes the settings for expiration date, recalled products, and types of barcodes the mobile device will be used to scan. On the right of each filter description is a slider which can be toggled to activate or deactivate the filter. In this example, the user is not interested in the expiration date of scanned products and has turned the expiration date filter off. The user would like to receive information about recalls of the products which are scanned and has turned this filter on. The user is only scanning 1D barcodes and has turned the 2 D barcode filter off).
           based on the personal data and the mapping data, identifying, by the online service, one or more ingredients or physical items for the user to avoid (page 5, paragraph, [0047] An illustrative algorithm for displaying notifications is given below.TABLE-US-00001 Have NO Recall Database on Mobile Device (web request failed), then If ANY Allergies are set, then Request Ingredient list (cache or web request) and Wait for Response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present in Ingredients display "Allergen" warning If no Allergens are present display "Unknown" warning If don't have Ingredient List, display "Unknown" warning If No Allergies are Set, display nothing or display "Unknown" warning Have an OLD Recall Database on Mobile Device (DB is cached but &gt;2 days old) If item is recalled, display "Recalled" warning if item is not recalled then If any Allergies are Set, then Request Ingredient list and Wait for Response If Have an Ingredient List (physical items), compare Allergies to Ingredients (user physical characteristics mapping), If Allergens are present, display "Allergen" warning If NO Allergens are present, display "Unknown" warning If don't have Ingredient List, display "Unknown" warning If NO Allergies are Set, display nothing or display "Unknown" warning Have a CURRENT (&lt;2 days old) Recall Database If item is recalled, display "Recalled" warning If item is NOT recalled then If ANY Allergies are Set, then Request Ingredient list and Wait for Response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present, display "Allergen" warning If NO Allergens are present, display "OK" If don't have Ingredient List, display "Unknown" warning If No Allergies are Set, display "OK" notification);
           sending, by the online service, to a second computing device of the user, identification data that identifies the one or more ingredients or physical items (see claim 1, also page 5, paragraph, [0046] a number of other notifications could also be provided after scanning a product. For example, an "Allergen" warning, a "Danger" warning, a "Counterfeit" notification, a "Missing Data" notification, a "No Data/Unknown" notification or other notification could be provided. These and other notifications could be provided in a manner similar to the recall warning illustrated in FIG. 3B. The notifications could also communicate the status of the application. For example, if the application is searching the database for matching information, a "Searching" notification could be displayed).
           Regarding claim 10, Beier discloses the one or more storage media of Claim 9, wherein the identifying and sending are performed in response to receiving the personal data.  
(see claim 9, also page 5, paragraph, [0046-0047] a number of other notifications could also be provided after scanning a product. For example, an "Allergen" warning, a "Danger" warning, a "Counterfeit" notification, a "Missing Data" notification, a "No Data/Unknown" notification or other notification could be provided. These and other notifications could be provided in a manner similar to the recall warning illustrated in FIG. 3B. The notifications could also communicate the status of the application. For example, if the application is searching the database for matching information, a "Searching" notification could be displayed. An illustrative algorithm for displaying notifications is given below.TABLE-US-00001 Have NO Recall Database on Mobile Device (web request failed), then If ANY Allergies are set, then Request Ingredient list (cache or web request) and Wait for Response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present in Ingredients display "Allergen" warning If no Allergens are present display "Unknown" warning If don't have Ingredient List, display "Unknown" warning If No Allergies are Set, display nothing or display "Unknown" warning Have an OLD Recall Database on Mobile Device (DB is cached but &gt;2 days old) If item is recalled, display "Recalled" warning If item is NOT recalled then If ANY Allergies are Set, then Request Ingredient list and Wait for Response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present, display "Allergen" warning If NO Allergens are present, display "Unknown" warning If don't have Ingredient List, display "Unknown" warning If NO Allergies are Set, display nothing or display "Unknown" warning Have a CURRENT (&lt;2 days old) Recall Database If item is recalled, display "Recalled" warning If item is NOT recalled then If ANY Allergies are Set, then Request Ingredient list and Wait for Response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present, display "Allergen" warning If NO Allergens are present, display "OK" If don't have Ingredient List, display "Unknown" warning If No Allergies are Set, display "OK" notification).
           Regarding claim 11, Beier discloses the one or more storage media of Claim 9, wherein the instructions, when executed by the one or more processors, further cause: receiving, from a third computing device of the user, item-related data pertaining to a particular physical item; wherein the identifying is also based on the item-related data (see claim 1, also page 3, paragraph, [0031] FIG. 2 is a diagram of an illustrative mobile device (150) which is used to access and contribute to supply chain management data. Mobile devices (150) are becoming ubiquitous in modern society and are becoming more interconnected and capable. For example, many mobile devices (150) include a color camera and interconnectivity to cellular and wireless networks. The mobile devices (150) could be used to acquire identifying information from products in a variety of ways. For example, the mobile device (150) may take a picture of a barcode, a picture of the product, using a radio frequency identification (RFID) scanner, or used in conjunction with a handheld wand or laser scanner. As used in the specification and appended claims, the term "identifying information" refers to any information which allows for the product or product lot to be identified. 
           Also page 7, paragraphs, [0071-0072] FIG. 6 is a flow chart of an illustrative method for supply chain management using mobile devices. In a first step, the barcode image or other product identifying information is acquired using the mobile device (step 605). According to one embodiment, the mobile device includes a color camera which is used to take one or more photographs of the barcode. As discussed above, the noise in the barcode image may be reduced by reducing the weighting of at least one color channel of the barcode image. The barcode image is decoded to produce barcode data (step 610). The barcode data may be a unique serialized number which identifies an individual end user product or may be a more generalized identifier such as lot number or product type);
           wherein identifying and sending are performed in response to receiving the item-related data (see above, also page 3, paragraph, [0033] the web server may run Apache, Django, MySQL or other software. The web server may facilitate a variety of internet searches. The user may directly indicate which searches are desired, or the web server may automatically search various sites to keep an up-to-date repository of information. According to one illustrative embodiment, a server may register to receive automatic updates of recall information from the USDA and FDA organizations through email, text messaging, or other techniques. This recall information may include updates of old recalls and also notices of newly released recalls. As soon as a new email is received, it can be processed).
           Regarding claim 13, Beier discloses the one or more storage media of Claim 9, wherein the instructions, when executed by the one or more processors, further cause: prior to the receiving, identifying, and sending, storing, in association with the user, physical item identification data that identifies one or more physical items that the user has previously scanned or obtained (see claim 1, also page 5, paragraph, [0049] FIG. 3C is an illustrative screen shot of a history view. To bring up the history view, the user has selected the history icon as indicated by the dashed box which surrounds the history icon. The history view may have a variety of views, including views which list the sequence of scanned items, a list of scanned products which have been recalled, an inventory of items kept in a specific location, a list of food products purchased during a given month, or other list. In FIG. 3C, the history view shows a list of scanned items in the order in which they “were scanned’);
           in response to receiving the update that is associated with the user: identifying the physical item identification data that is associated with the user; analyzing data about the one or more physical items; wherein identifying the one or more ingredients or physical items is also based on the data about the one or more physical items (page 5, paragraph, [0046-0047] a number of other notifications could also be provided after scanning a product. For example, an "Allergen" warning, a "Danger" warning, a "Counterfeit" notification, a "Missing Data" notification, a "No Data/Unknown" notification or other notification could be provided. These and other notifications could be provided in a manner similar to the recall warning illustrated in FIG. 3B. The notifications could also communicate the status of the application. For example, if the application is searching the database for matching information, a "Searching" notification could be displayed. An illustrative algorithm for displaying notifications is given below. TABLE-US-00001 Have NO Recall Database on Mobile Device (web request failed), then If any Allergies are set, then Request Ingredient list (cache or web request) and Wait for Response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present in Ingredients display "Allergen" warning If no Allergens are present display "Unknown" warning If don't have Ingredient List, display "Unknown" warning If No Allergies are Set, display nothing or display "Unknown" warning Have an OLD Recall Database on Mobile Device (DB is cached but &gt;2 days old) If item is recalled, display "Recalled" warning If item is NOT recalled then If ANY Allergies are Set, then Request Ingredient list and Wait for Response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present, display "Allergen" warning If NO Allergens are present, display "Unknown" warning If don't have Ingredient List, display "Unknown" warning If NO Allergies are Set, display nothing or display "Unknown" warning Have a CURRENT (&lt;2 days old) Recall Database If item is recalled, display "Recalled" warning If item is NOT recalled then If ANY Allergies are Set, then Request Ingredient list and Wait for Response If Have an Ingredient List, compare Allergies to Ingredients If Allergens are present, display "Allergen" warning If NO Allergens are present, display "OK" If don't have Ingredient List, display "Unknown" warning If No Allergies are Set, display "OK" notification).
           Regarding claim 16, Beier discloses the one or more storage media of Claim 15, wherein the notification also identifies the ingredient (see claim 1, also page 5, paragraph, [0044] when the product identifying information is successfully scanned or entered, the mobile device may respond with an audible cue. For example, the normal audible cue may be a register beep sound, while a warning audible cue (such as a flat thud) may be generated for a product that has been recalled, has an ingredient to which the user has an allergy, or other problem).
           Regarding claim 18, Beier discloses the method of Claim 17, wherein the identifying and sending are performed in response to receiving the personal data (see page 7, paragraphs, [0078] and [0081], the user may customize filters to screen the product data. The filters are applied to the product data so that the product data is displayed on the mobile device according to user preferences. For example, if the user only has an allergy to eggs, the user may not want to receive allergy alerts related to tree nuts. The user may wish the external server to access and search a social networking site or group for information related to a product or recall. For example, a Facebook group may be focused on chemical interactions in food products. By setting the filter to search the Facebook group postings, the user may be alerted to a potential interaction of a preservative in the scanned product. This provides additional context for ingredient information retrieved from the traceability server. The system can also provide the user with more personalized information and analysis. As discussed above, the system can predict if the user will be able to finish a product before it expires. The system can also store a history of user purchases. This history can be used to provide a budget analysis and/or diet analysis specific to the user. Additionally, a price index can be displayed for a scanned product, where the price index compares the price of the product to other comparable products available to the user).
           Regarding claim 21, Beier discloses the method of Claim 17, further comprising: prior to the receiving, identifying, and sending, storing, in association with the user, physical item identification data that identifies one or more physical items that the user has previously scanned or obtained; in response to receiving the update that is associated with the user: identifying the physical item identification data that is associated with the user; analyzing data about the one or more physical items; wherein identifying the one or more ingredients or physical items is also based on the data about the one or more physical items (see claims 1 and 9, also page 3, paragraphs, [0028] and [0030], the serial or lot identifiers on the products assist the retailer in inventorying, advertising, and selling the individual products. The retail operations may also produce a retail record (108) which is added to the traceability server. This retail record may include distribution information which is similar to the transportation information described above. The retail record may include pricing information, advertising information, consumer purchase data, inventory levels, storage parameters, and other data. The consumer then purchases the product (135) from the retailer. This transaction information could also be included in the retail record (108). The consumer then consumes or eventually disposes of the product. In some situations, the consumer may also contribute information to the records. For example, the consumer may scan a bottle of pain relievers which are in their home. When the bottle is scanned, the date and location of the bottle could be noted by the traceability server (105). The traceability server (105) could then send the consumer automatic notification of recalls or the expiration of the product.
           Also page 7, paragraphs, [0069-0070] FIG. 5B shows that the expected shipment of March 21.sup.st includes three identical items described as "Dianeal Low Calcium PD Solution" from "MedDistr, Inc." The status of the shipment is listed as "arrived." The user is now responsible for verifying the shipment. The user selects the "Reconcile Shipment" button at the bottom of the screen. This takes the user to the screen shown in FIG. 5C. FIG. 5C shows a screen which lists the various products expected in the shipment and allows the user to scan the individual products. As shown in FIG. 5D, the user scans the two dimensional barcode. This triggers the checking off of the products listed in the shipment as shown in FIG. 5E. However, only two of the three expect products arrived in the shipment. FIG. 5F shows that the application recognizes that the shipment is incomplete and provides a method for reporting the shortage. According to one illustrative embodiment, this shortage is reported to the traceability server. The suppler of the product is then alerted that an error occurred and can act to correct it).
            With regard to claims 14, 15, 17, 19 and 22 the arguments analogous to those presented above for claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 16, 18 and 21 are respectively applicable to claims 14, 15, 17, 19 and 22.  
                                                     
Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
December 13, 2022